department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date date june employer id number 1d contact onacr person ber mares contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service rs p o box i cincinnati oh legend v date w date se date y organization z dollars dollar amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you submitted form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on v as a request for reinstatement of your exempt status according to your application you were automatically revoked for failure_to_file your required annual returns for three consecutive years along with your form_1023 you supplied a document dated w that provided some of the information necessary for a complete application while it did not supply a specific attachment for part iv of the application a narrative description of your activities it did indicate that you would operate in various foreign countries these activities included building an orphanage digging wells for drinking water ministering the word of god bible studies computer classes sports for children financial fitness classes family fitness classes tutoring and nutrition and health classes we obtained a copy of your organizing document articles of incorporation from the website of your state of incorporation and sent it to you along with a letter requesting additional information we requested a detailed description of your past present and future activities information about ofac compliance and that you amend your organizing document to meet the organizational_test of sec_501 of the code according to your articles of incorporation you were formed on x as a public benefit corporation your dissolution provision stated that upon dissolution assets would be distributed to y the document provided you an opportunity to adopt the irs recommended language for distribution of assets upon dissolution to qualify for c status however you opted to name a specific organization instead in your response to our information request letter you indicated that your activities consist of collecting used clothing and school supplies asking for a bid on the items and accepting the highest bids offered for the items you then give a family donation of z dollars per year you also stated that you would check the ofac sdn list for names of individuals and entities with whom you are dealing and described your practices to ensure that foreign expenditures or grants are not diverted to support terrorism or other non-charitable activities no response was provided about amending your organizing document to comply with the organizational_test under sec_501 of the code after unsuccessful attempts were made to contact you by telephone we sent you a second information request letter again stating that you need to amend your organizing document and asking for more information about the individuals to whom you distribute funds and or goods we attempted to contact you prior to the due_date of the second information request letter and again after no reply was received by the due_date all attempts were unsuccessful law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes lessening of the burdens of government letter rev catalog number 47630w revrul_57_449 1957_2_cb_622 holds that a_trust to pay a certain sum to all the individuals enrolled in a certain school on a particular date was held to be a private trust not a charitable_trust because the beneficiaries were a group of identifiable individuals revproc_2017_5 2017_1_irb_2321 section and its predecessors provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed sec_3 states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application in 372_fsupp_770 e d cal the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax-exempt status pius xii academy v commissioner tcmemo_1982_97 provides that an organization must establish through the administrative record that it operates as an exempt_organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met in 82_tc_215 the administrative record did not demonstrate that the organization would operate exclusively in furtherance of an exempt_purpose therefore denial of organization’s request for tax-exempt status was reasonable 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well- accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace ohio disability association v commissioner t c memo states denial is justified because responses to requests for additional information failed to supplement the initial application or clarify purposes and activities and generalizations did not provide sufficient detail to determine that the organization would be operated exclusively for exempt purposes application of law a ruling on exempt status is based solely on facts and representations in the administrative file you have not provided supporting documentation to establish you meet the requirements of sec_501 of the code sec_501 sets forth two main tests for qualification for exempt status as stated in sec_1_501_c_3_-1 an organization must be both organized and operated exclusively for purposes described in sec_501 sec_1_501_c_3_-1 holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes letter rev catalog number 47630w your organizing document provides that upon dissolution your assets will be distributed to a specific organization as a result you have not satisfied the organizational_test described in sec_1_501_c_3_-1 you did not provide sufficient detail that you meet the operational_test under sec_501 of the code and are operating exclusively for charitable purposes as required under sec_1_501_c_3_-1 you stated that you would give a family donation of z dollars per year but provided no additional information as to whether or how the recipients comprised a charitable_class a charitable_organization must be set up for the benefit of an indefinite class of individuals not for specific persons a corporation operating for the benefit of specific individuals is not charitable even if the specific individuals in questions are in need of assistance see revrul_57_449 as provided in sec_1_501_c_3_-1 you have not established that your operations accomplish exclusively charitable purposes you have not submitted sufficient information establishing you are operated exclusively for c purposes see universal life church pius xii academy la verdad new dynamics foundation and ohio disability association you failed to provide details about the purpose of the funds you distribute your recipient selection process how you distribute funds how you ensure the funds will be used for their intended purposes and whether board members or their relatives or members of the committee who select your recipients would be eligible to receive funds therefore there is not sufficient documentation to establish that you are exempt from taxation as required by sec_501 of the code and revproc_2017_5 as in universal you have the burden of establishing that you qualify for tax exemption in pius la verdad and new dynamics it was established that an organization must establish through its administrative record that it meets the requirements for exemption because you failed to provide sufficient details in your initial application and the additional documentation you provided did not meet the statutory and regulatory requirements for exemption you have not established that you meet the requirements for exemption under sec_501 of the code as provided in new dynamics any gaps in the administrative record will be resolved against the applicant similarly in ohio disability association the court found that even when additional information was provided but it contained generalizations and failed to clarify purposes denial is justified you did not provide supplemental information therefore we are unable to determine that you qualify for exemption conclusion based on the information submitted you have failed to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations therefore based on the administrative record you fail to qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number e acopy of this letter highlighting the findings you disagree with letter rev catalog number 47630w e e e e anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w u s mail street address for delivery service internal_revenue_service exempt_organizations p o box cincinnati oh att carly young room group internal_revenue_service exempt_organizations main st federal bldg cincinnati oh att carly young room group you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
